Citation Nr: 0414083	
Decision Date: 06/02/04    Archive Date: 06/10/04

DOCKET NO.  03-26 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for hypothyroidism, 
including as a result of exposure to Agent Orange in service.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Dean, Counsel




INTRODUCTION

The appellant had active service from February 1966 to July 
1970, including service in Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating determination by the New 
York City Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The issue of entitlement to a higher rating for benign 
prostatic hypertrophy had been included in the veteran's 
appeal, but was resolved by a September 2003 rating decision 
granting the benefit sought, a 40 percent evaluation.


REMAND

The appellant contends that his hypothyroidism, which was 
initially diagnosed in March 2001, over 30 years after his 
separation from active service, was directly caused by his 
exposure to Agent Orange while serving in Vietnam.  

The VA examination in June 2002 confirmed the diagnosis of 
hypothyroidism, but the examiner did not provide a medical 
opinion addressing the alleged nexus between the disability 
and the veteran's military service.  The appellant has 
submitted various medical articles and internet material, and 
a statement from his personal physician, in support of his 
claim.  None of this material explicitly states that the 
appellant's hypothyroidism was directly caused by his 
exposure to Agent Orange, or by any other event, in service.  
The appellant's representative has requested that the case be 
remanded for a medical opinion under the provisions of the 
Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), and the Board agrees that 
such a medical opinion would be very helpful in determining 
the present appeal.  



Accordingly, this appeal is remanded to the RO (via the 
Appeals Management Center in Washington, D.C.) for the 
following further actions:  

1.  The RO should issue a letter to the 
appellant providing him with the notice 
required under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) pertaining to the 
current claim, to include notice that he 
should submit any pertinent evidence in 
his possession.  

2.  The RO should take appropriate steps 
to obtain a copy of any pertinent 
evidence identified but not provided by 
the appellant.  

3.  If the RO is unable to obtain a copy 
of any pertinent evidence identified by 
the appellant, it should so inform the 
appellant and his representative and 
request them to provide a copy of the 
outstanding evidence.  

4.  When the above development has been 
completed, the RO should schedule the 
appellant for an examination by a 
physician with appropriate expertise.  
The complete claims file must be provided 
to this medical expert for review prior 
to this examination.  Based upon this 
interview with and examination of the 
appellant, and a review of all of the 
relevant material in the claims file, the 
medical expert is requested to provide a 
medical opinion as to whether it is 
likely, unlikely, or at least as likely 
as not that the appellant's 
hypothyroidism is etiologically related 
to his military service, to include his 
exposure to herbicides such as Agent 
Orange in Vietnam.  The rationale for all 
opinions expressed should also be 
provided, and the VA medical expert 
should particularly comment upon and 
evaluate the medical evidence submitted 
by the appellant in support of his claim.  

5.  After all appropriate development has 
been completed, the RO should 
readjudicate the current claim on a de 
novo basis without reference to prior 
adjudications.  

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is otherwise informed, but he may 
furnish additional evidence and argument on the remanded 
matter while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




